United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     October 9, 2003
                        _______________________
                                                               Charles R. Fulbruge III
                              No. 03-30025                             Clerk
                        _______________________


                          GAYL THERESA PAYTON,

                                                                 Plaintiff,

                                  versus

                       UNITED STATES OF AMERICA,

                                                                 Defendant.

                        _______________________

           Appeal from the United States District Court
   for the Eastern District of Louisiana, New Orleans Division
                             00-CV-3321
                      _______________________


Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

           The Court has considered appellant’s position after a

review of the briefs and record excerpts and in light of the oral

arguments.     Having done so, we find no reversible error of fact or

law in the verdict or judgment.

           AFFIRMED.




     *
          Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.